 
Exhibit 10.01
 
RESIGNATION AGREEMENT AND
GENERAL RELEASE AND WAIVER
 
Mark H. Stenberg, having office at 115 East 87th St. New York, NY (the
“Executive”), and NUTRITION 21, INC., with its principal office at 4
Manhattanville Road, New York 10577 (the “Company” or “Nutrition 21”), hereby
enter into the following Agreement and General Release and Waiver dated
September 19, 2008 (the “Agreement”).
 
1. The Executive confirms that on September 19 2008 he resigned as a director,
officer and employee of the Company and its subsidiaries and affiliates, the
effective date of this agreement. Company shall pay Executive all compensation
and all benefits earned and to which he is entitled to as of the effective date
of this Agreement.
 
2. The Executive consulted with attorneys of his choice concerning this
Agreement and the implications of Executive signing or not signing the
Agreement.
 
3. The Executive has carefully considered other alternatives to executing this
Agreement and has entered into this Agreement voluntarily and of the Executive’s
own free will.
 
4. The Executive is entitled to change his mind and revoke this Agreement, by
written notice to the Company, within seven days after signing it. This
Agreement will become effective only if Executive has not revoked the Agreement
within seven days as aforesaid.
 
5. The Company has entered into a Consulting Agreement with Executive that will
be effective only upon the effectiveness of this Agreement. In addition, upon
the effectiveness of this Agreement, the Company will release the current
lock-up on shares of the Company’s common stock that are owned by Executive.
Executive acknowledges that restriction on stock transactions that are imposed
by securities laws will continue to be in effect. The Company will assist
Executive in filing a Form 4 to reflect Executive's resignation, and, if
required, will within 30 days file a registration statement to register shares
of common stock acquired by Executive in connection with the acquisition by the
Company of Iceland Health.
 
6. The Executive acknowledges that he knows that there are various State and
Federal laws which prohibit employment discrimination on the basis of age, sex,
race, color, creed, national origin, marital status, religion, disability,
veteran status, or other protected classifications and that these laws are
enforced through the Federal Equal Employment Opportunity Commission, and
various state, city, county and local human rights agencies. In particular, the
Executive knows that he may have rights under the Federal Age Discrimination in
Employment Act, which prohibits companies from discriminating against Employees
because of their age. As additional consideration for the Company entering into
the Consulting Agreement, the Executive voluntarily gives up any rights he may
have under these or any other laws with respect to his prior employment with the
Company or the termination of his employment, including his rights under the Age
Discrimination in Employment Act. The Executive agrees that, as of the date of
this Agreement, the Company has not (a) discriminated against him, (b) breached
any express or implied contract with him, or (c) otherwise acted unlawfully
toward him.
 
7. Executive, his heirs, personal representatives, successors and assigns
(“Executive Releasing Parties”), hereby generally release and discharge the
Company, its successors, subsidiaries, and their officers, directors and
Executives (“Company Released Parties”) from all claims, liabilities, demands or
causes of action, known or unknown, from the beginning of the world up to and
including the effective date of this Agreement, except for:
 
(i) the Company’s obligations under this Agreement and the Consulting Agreement,
 
(ii) any indemnification rights of the Executive under the Company’s certificate
of incorporation and by-laws,
 
 
1

--------------------------------------------------------------------------------

 
 
(iii) the Company’s liability to Executive for principal and interest in respect
of a note to Executive in the principal amount of $1,250,000 and all of the
security for such Note as provided by Section 3(e) of the Amended and Restated
Merger Agreement dated as of August 25, 2006 (“Merger Agreement”),
 
(iv) all rights to consideration pursuant to Section 5 of the Merger Agreement,
 
(v) the applicable provisions of Section 14 of the Merger Agreement shall apply
to the two items listed below in Paragraph 8 B. (i) and (ii), and
 
(vi) all rights to compensation and benefits to the effective date of this
Agreement.
 
The matters released include, but are not limited to, claims of entitlement to
change of control payments or to options, restricted common stock and SAR’s or
other equity or equity-related instruments not referred to herein, wrongful
discharge, breach of any implied or express contract, whether oral or written,
fraud, misrepresentation, or any other tort. This also includes any claims based
on any local, state or federal statute relating to age, sex, race, or any other
form of discrimination such as, but not limited to, the Age Discrimination In
Employment Act, Title VII of the Civil Rights Act of 1964, and other similar
state and local anti-discrimination laws.
 
Nothing contained herein shall restrict Executive from any rights he may have as
a Shareholder.
 
8. A. The Company hereby generally releases and discharges the Executive
Releasing Parties from all claims, liabilities, demands or causes of action,
known or unknown, from the beginning of the world up to and including the
effective date of this Agreement, except for:
 
(i) covenants and liabilities of Executive under (1) this Agreement, (2) the
Consulting Agreement, (3) the Executive’s liability to the Company for principal
and interest in respect of a note to the Company in the principal amount of
$85,000, and (4) except as provided in Section B, any agreement, instrument or
document i.e. the Merger Agreements executed by Executive in connection with the
Company’s acquisition of Iceland Health in 2006, and
 
(ii) expenses incurred by Executive under the Company’s American Express card
from and after September 19, 2008.
 
B. The Company confirms that Executive’s liability in respect of representations
and warranties under the Merger Agreements has expired except in relation to (i)
currently ongoing proceedings with the US Customs and Border Protection
regarding fish oils imported from Iceland and (ii) claims by Dr. Gordon for
compensation earned prior to August 25, 2006. Executive’s liability in respect
of claims by Dr. Gordon shall terminate if Dr. Gordon releases his claims
against the Company for payments by the Company that do not exceed $30,000. In
the event Dr. Gordon asserts any claims for compensation for any period prior to
August 25, 2006, Executive shall be given written notice of such claim and shall
have the right to participate in the resolution of such claims.
 
9. Cooperation.
 
(a) In addition to his obligations under the Consulting Agreement, Executive
agrees to provide from time to time telephone consultation. The consultation
contemplated may include such matters as, for example, interpreting handwritten
notes that may be illegible, locating hard copy or computer files, etc.
 
(c)  Executive will for no additional compensation cooperate fully and at
reasonable times with the Company and its subsidiaries in all litigations and
regulatory proceedings on which the Company or any subsidiary seeks Executive’s
assistance and as to which Executive had any knowledge or involvement. Without
limiting the generality of the foregoing, Executive will be available to testify
at such litigations and other proceedings, and will cooperate with counsel to
the Company in preparing materials and offering advice in such litigations and
other proceedings. Except as required by law and then only upon reasonable prior
written notice to the Company, Executive will not in any way cooperate or assist
any person or entity in any matter which is adverse to the Company or which is
adverse to any person who at any time is or was an officer or director of the
Company. Notwithstanding the foregoing, the Company will reimburse Executive for
out of pocket expenses incurred in connection with attendance at litigation
matters that require travel.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Executive will promptly at the Company’s request return to the Company all
Company property, proprietary documents and materials in the Executive’s
possession. Such property, documents, and materials include, but are not limited
to, all domain names, web-hosting sites, e-mail accounts and archives,
documentation used in connection with the Iceland Health business, an
automobile, computer hardware, telephones, keys, correspondence, notes and
notebooks, drawings, prints, photographs, tape recordings, marketing
information, sales information, customer information, customer lists, computer
software disks and other written, typed, printed or recorded materials to which
the Executive had access or which the Executive developed during the course of
his employment with the Company and all copies thereof. The Executive will also
at the Company’s request provide the Company with an inventory of the Company’s
property in his possession.
 
11.  The Letter Agreement dated August 25, 2006 between the Company and
Executive setting forth the terms of Executive’s employment is terminated but
the confidentiality and non-compete provisions of such agreement shall survive,
provided there shall be no confidentiality requirement for vendor information.
 
12. The Executive affirms that no promise, inducement or agreement not expressed
in this Agreement has been made, and this Agreement contains the entire
agreement of the parties.
 
13. This Agreement does not constitute an admission by the Company of any
wrongful action or violation of any federal or state statute or common law
rights, including those relating to the provisions of any law or statute
concerning employment actions, or any other possible or claimed violation of law
or rights. The federal and state courts sitting in the State of New York shall
have exclusive jurisdiction with respect to this Agreement. Trial by jury is
waived.
 
14. If a court of competent jurisdiction finds any provisions of this Agreement
unenforceable under applicable law, the enforceability of all other provisions
shall not be affected by such partial unenforceability, and the remainder shall
continue to be binding and in full force and effect.
 
15. The Executive hereby agrees and acknowledges that since September 19, 2008
he has no longer been employed by the Company and further agrees and
acknowledges that he will make no further attempt, at any time, to seek
employment with the Company and/or any affiliated company, subsidiary, or
division.
 
16. This Agreement shall not be interpreted in favor of or against either party
on account of such party having drafted this Agreement.
 
17. If any party to this Agreement breaches any of the terms of this Agreement,
then that party shall pay to the non-defaulting party all of the non-defaulting
party’s costs and expenses, including attorney’s fees, incurred by that party in
enforcing the terms of this Agreement.
 
18. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall together constitute one and
the same Agreement.
 
19. The parties shall execute any other instruments and/or documents that are
reasonable or necessary to implement this Agreement.
 
20. The Executive agrees to keep this Agreement confidential and not to reveal
its contents to anyone except his attorney or his financial consultant. Any
press release or public statement or filing relating to Executive’s resignation
or retention as a consultant shall be approved by Executive prior to release,
such approval not to be unreasonably withheld or delayed.
 
 
3

--------------------------------------------------------------------------------

 
 
21. This Agreement constitutes the entire agreement between the Executive and
the Company and it may only be modified, altered or changed in writing, signed
by both the Company and the Executive. It may be signed in counterparts and by
facsimile.
 
22. This Agreement shall be subject to and governed by the laws of the State of
New York.
 
BY SIGNING THIS AGREEMENT AND GENERAL RELEASE AND WAIVER, THE EXECUTIVE STATES
THAT: HE HAS READ IT; He UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT
RIGHTS; HE AGREES WITH EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN
ATTORNEY BEFORE SIGNING IT; HE HAS BEEN GIVEN THE OPPORTUNITY TO REVIEW THE
AGREEMENT FOR 21 DAYS AND THINK ABOUT WHETHER OR NOT HE WANTED TO SIGN IT; AND
HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.
 
THEREFORE, the Executive and the Company now voluntarily and knowingly execute
the Agreement and General Release and Waiver.

           
   
 
/s/ Mark H. Stenberg
Mark H. Stenberg
 
NUTRITION 21, INC.
    
 
 
By: /s/ Michael A. Zeher
  Michael A. Zeher    



 
4

--------------------------------------------------------------------------------

 
 